PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chen, Shane
Application No. 15/338,387
Filed: 29 Oct 2016
For: Self-Balancing Foot Platform Devices

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition, filed February 18, 2021 and supplemented on 
March 8, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.1

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Steven J. Sullivan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and to submit corrected drawings on or before October 26, 2019, as required by the Notice of Allowance and Fee(s) Due and Notice of Allowability, mailed July 26, 2019, which set a statutory period for reply of three months. Accordingly, the application became abandoned on October 27, 2019. A Notice of Abandonment was mailed on November 8, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b), (2) the petition fee of 1,000.00 and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 16/920,125 filed July 2, 2020.





/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions


    
        
            
        
            
    

    
        1 The renewed petition and three-month extension of time filed February 18, 2021 are accepted as being timely filed within two months of the decision mailed September 18, 2020.